DETAILED ACTION
Election/Restrictions
Newly submitted Claims 15-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 15-17 are drawn to a method, and Claims 18-20 are drawn to a system. The originally examined Claims 1-14 were drawn to an apparatus, and the newly submitted Claims 15-20 are drawn to different statutory categories. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 15-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 2 objected to because of the following informalities:  
In Claim 2, a comma should be inserted between “subject” and the new clause “the near-infrared light being produced by the one or more sensors of the acquisition unit”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “an acquisition unit configured to, using one or more sensors, acquire information”. This limitation is unclear because it is unclear if the sensors are part of the acquisition unit or simply utilized by the acquisition unit. For the purposes of substantive examination, it is presumed the sensors are part of the acquisition unit.
Claim 2 recites the limitation “an identification unit configured to, using one or more processors: compare the bloodstream information against identification data”. This limitation is unclear because it is unclear if the processors are part of the identification unit or simply utilized by the identification unit. For the purposes of substantive examination, it is presumed the processors are part of the identification unit.
Response to Arguments
Applicant’s arguments, see page 8, lines 19-21, filed 1/11/2021, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 9, lines 2-6, filed 1/11/2021, with respect to the Claims 2-3 have been fully considered and are persuasive.  The rejection of Claim 3 has been withdrawn. A new rejection under 112(b) has been applied to Claim 2, as referenced above.
Applicant’s arguments, see page 8, lines 24-26, filed 1/11/2021, with respect to Claim 6 have been fully considered and are persuasive.  The objection of Claim 6 has been withdrawn. 
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive. 
Regarding Claim 1, Yamashita in view of Hsu, which was cited as pertinent prior art in the office action mailed 9/18/20, discloses comparing bloodstream data against the different types of identification data recited by amended Claim 1 (See Fig. 3 in Hsu, as well as Claim 1 rejection below). These cited references also disclose identifying an emotional state based on the comparing in the manner specifically recited by amended Claim 1 (See Figs 2-3, as well as Claim 1 rejection below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (U.S. Patent No. 6,240,309, hereinafter Yamashita) in view of Hsu et al (U.S. Patent Application No. 2009/0156887, cited in 9/18/20 PTO-892, hereinafter Hsu). 
Regarding Claim 1, Yamashita in its third embodiment discloses
An emotion identification apparatus, comprising: an acquisition unit (Elements 8, 12, and 21, Fig. 15) configured to, using one or more sensors (Elements 10-1, 10-2 of Fig. 15), acquire information on at least a concentration of oxyhemoglobin in blood as bloodstream information (“In the present embodiment…the objective [is] measuring oxy- and deoxy-hemoglobin concentration changes in a subject”, Col 18, lines 47-49; information on the change in concentration is also information on the current concentration) by performing a near- infrared spectroscopy measurement (Fig. 15, “the wavelengths may preferably be selected from within wavelengths ranging from 700 nm to 1100 nm”, Col 19, lines 5-8) for one or more measurement regions that are located only in a frontal lobe of a brain of a subject (It is noted by the examiner that while Yamashita does not expressly say “measurement regions 
Yamashita discloses the claimed invention except for expressly disclosing an identification unit configured to, using one or more processors: compare the bloodstream information against identification data that includes high- activation pleasure data used for identifying high-activation pleasure, low-activation pleasure data used for identifying low-activation pleasure, and displeasure data used for identifying displeasure; and identify an emotional state of the subject based on the comparing of the bloodstream information against the identification data in which the emotional state includes high-activation pleasure, low-activation pleasure, or displeasure based on the comparing indicating to which of the high-activation pleasure data, the low-activation pleasure data, or the displeasure data the bloodstream information corresponds . 
However, Hsu teaches an identification unit (Element 120) configured to, using one or more processors (Element 120 is embedded in system 401, which is part of mobile apparatus 400, which can be a hand-held computer, [0043]: compare the bloodstream information against identification data (“120…calculates the emotional phase 132 of the bio-signals and the distance from the emotional phase to the origin of the 3D emotional coordinate system”, [0035]; calculating the distance from the coordinates means comparing the emotional phase to the reference origins) that includes high- activation pleasure data (“The 3D emotional coordinate system has various emotional phases 132…such as…happiness”, [0029]) used for identifying high-activation pleasure, low-activation pleasure data (“The 3D emotional coordinate system has various emotional phases 132……calmness”, [0029]) used for identifying low-activation pleasure, and displeasure data (“The 3D emotional coordinate system has various emotional phases 132……anger”, [0029]) used for identifying displeasure; and identify an emotional state of the subject based on the comparing of the bloodstream information against the identification data (“120…calculates the emotional phase 132 of the bio-signals and the distance from the emotional phase to the origin of the 3D emotional coordinate system, so as to determine the emotional state information 131 corresponding to the bio-signals”, [0035]) in which the emotional state includes high-activation pleasure, low-activation pleasure, or displeasure based on the comparing indicating to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emotional identification apparatus of Yamashita, with the identification unit configuration of Hsu, because this combination allows for facilitation of the control of physiological or psychological diseases of the human body, as taught by Hsu ([0005]).
Regarding Claim 2, modified Yamashita teaches the emotional identification apparatus according to Claim 1. It is noted by the examiner that while Yamashita does not expressly say "all of the one or more measurement regions is a region in the frontal lobe to which a near-infrared light reaches, near-infrared light being incident from an epidermis of a forehead of the subject", the apparatus disclosed in this claim is structurally indistinguishable from the embodiments proposed by Yamashita in Fig. 15. It can be seen from Figure 15 and Figure 24 that the optical fiber holder 21 is of a small enough size as to be capable of being held against the forehead only on the frontal lobe of a subject, thus anticipating the claim limitation "all of the one or more measurement regions is a region in the frontal lobe to which a near-infrared light reaches, near-infrared light being incident from an epidermis of a forehead of the subject". Yamashita discloses the claimed invention except for expressly disclosing the near-infrared light being produced by the one or more sensors of the acquisition unit. However, Hsu teaches an acquisition unit that produces broadband infrared light (Element 110, “The biosensor mainly functions by sensing a plurality of types of bio-signals from the individual (such as finger temperature, heart rate, and SpO2) simultaneously with a broadband infrared sensor”, [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the emotional identification apparatus of Yamashita, with the near-infrared light being produced by the one or more sensors of the acquisition unit of Hsu, because  all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in 
Regarding Claim 10, modified Yamashita discloses the emotion identification apparatus according to claim 1. Modified Yamashita discloses the claimed invention except for expressly disclosing an induction unit configured to perform a process for inducing the subject to feel a predetermined emotion based on the emotional state identified by the identification unit, wherein the subject is an occupant of a conveyance. However, Yamashita in its sixth embodiment teaches an induction unit configured to perform a process for inducing the subject to feel a predetermined emotion (microcomputer 115 sending command signal for an alarm to elements 105 and 106, Col. 40, lines 39-42) based on a result of the emotion identification by the identification unit (microcomputer 115 sends alarm command signal after receiving detection signal from element 113, which detects sleepiness, Fig 37; Col. 40, lines 36-39), wherein the subject is an occupant of a conveyance (9, Fig 37; Col. 40, lines 61-68; Col. 41, lines 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the third and sixth embodiments of Yamashita, because their purposes are almost compatible (the third is for measurement of information on deep tissue on the head, Col 18, lines 43-44); the sixth utilizes a measurement system of brain activity), and the embodiments are not taught to be limiting and allow for variation, as taught by Yamashita (Col. 42, lines 11-14). Furthermore, this combination allows for facilitation of the control of physiological or psychological diseases of the human body, as taught by Hsu ([0005]).
Regarding Claim 11, modified Yamashita discloses the emotional identification apparatus of Claim 10. Modified Yamashita discloses the claimed invention except for expressly disclosing inducing the subject to feel low-activation pleasure in response to the identified emotional state being high-activation pleasure or displeasure.  However, Hsu teaches inducing a subject to feel low-activation pleasure (“The media information 133 is played…so as to stabilize the emotion of the individual”, [0030]) in response to the identified emotional state being high-activation pleasure or displeasure (“excitement” and “happiness” are both in the list of potential emotions in [0030]).  It would have been obvious to one 
Regarding Claim 12, modified Yamashita discloses the emotion identification apparatus according to claim 11, wherein the process for inducing the subject to feel an emotion includes one or more of: diffusing a scent around the subject; or changing a lighting environment around the subject (“As a warning means of the doze alarm system, various means such as a light-stimulating one…are considered”, Col. 40, lines 45-48). Modified Yamashita discloses the claimed invention except for expressly disclosing the desired emotion to be low-activation pleasure. However, Hsu teaches inducing a subject to feel low-activation pleasure (“The media information 133 is played…so as to stabilize the emotion of the individual”, [0030]) in response to the identified emotional state being high-activation pleasure or displeasure (“excitement” and “happiness” are both in the list of potential emotions in [0030]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the inducing method of Yamashita, with the desired emotion being low-activation pleasure of Hsu, because it is a way of facilitating control of physiological or psychological diseases of the human body, as taught by Hsu ([0005]).
Regarding Claim 13, modified Yamashita discloses the emotion identification apparatus according to Claim 10. Modified Yamashita discloses the claimed invention except for expressly disclosing a process for inducing the subject includes inducing the subject to feel high-activation pleasure in response to the identified emotional state being low-activation pleasure. However, Yamashita in the sixth embodiment teaches a the process for inducing the subject includes inducing the subject to feel high-activation pleasure in response to the identified emotional state being low-activation pleasure (A method of inducing a driver to wakefulness, i.e. excitement, after sensing sleepiness, a low activation pleasure, is described in Col. 40, lines 36-60). It would have been obvious to one of ordinary skill in the art before the 
Regarding Claim 14, modified Yamashita discloses the emotion identification apparatus according to claim 13. Modified Yamashita discloses the claimed invention except for expressly disclosing a process for inducing the subject to feel high-activation pleasure includes one or more of: diffusing a scent around the subject; or changing a lighting environment around the subject. However, Yamashita in the sixth embodiment teaches a process for inducing the subject to feel high-activation pleasure includes one or more of: diffusing a scent around the subject; or changing a lighting environment around the subject (“As a warning means of the doze alarm system, various means such as a light-stimulating one…are considered”, Col. 40, lines 45-48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the third and sixth embodiments of Yamashita, because their purposes are almost compatible (the third is for measurement of information on deep tissue on the head, Col 18, lines 43-44); the sixth utilizes a measurement system of brain activity), and the embodiments are not taught to be limiting and allow for variation, as taught by Yamashita (Col. 42, lines 11-14). Furthermore, this combination allows for facilitation of the control of physiological or psychological diseases of the human body, as taught by Hsu ([0005]).
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN E. COOPER/Examiner, Art Unit 3791                                                                                                                                                                                                        
/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791